CONCURRING OPINION
DONOHUE, Member,
February 9,1999 — I join in the opinion of the majority and the recommendation that the petitioner be denied reinstatement.
The petitioner’s evidence of moral fitness to practice law was neither clear nor convincing.
The petitioner presented two character witnesses in support of his moral fitness. [B], Esquire, his acquaintance since law school and a social friend, did not even know that the petitioner had been suspended from the practice of law until approximately January 1998. This was two years after the date of the suspension. It is hard to imagine that the petitioner and [B] had sufficient interaction to put this witness in a position to testify as to moral fitness when he did not have the most rudimentary knowledge about the petitioner’s professional status. Although it is understandable that the petitioner did not want to publicize the underlying reasons for his suspension, this character witness did not even know of the fact of the suspension.
*163The second character witness, [A], Esquire, hadn’t seen the petitioner in almost a year, does not socialize in the same circles and never discussed the petitioner’s character with anyone else in the community. [A’s] testimony can be given very little weight. In essence, the petitioner presented two character witnesses who, at best, had nothing negative to say about him.
On the issue of competence, in most cases, this member would be persuaded that taking 37 CLE course credits would be sufficient to carry the petitioner’s burden. However, this petitioner’s pro se legal activities during his suspension evidence either a complete misunderstanding of, or a total disregard for, the appropriate purpose for commencing a lawsuit, i.e., to redress an injury. The petitioner’s admission that he may not have filed the stale personal injury claims “on behalf of a client” points to the conclusion that he understood that his filings on his own behalf were questionable if not improper. Whether this activity indicates incompetence or lack of appropriate character to practice law is not relevant. Either way, it is evidence against his reinstatement at this time.
Board Member Cunningham joins in this concurring opinion.